Citation Nr: 0627765	
Decision Date: 09/05/06    Archive Date: 09/12/06

DOCKET NO.  05-28 408A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1942 to April 
1946.  The appellant is the veteran's surviving spouse.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a February 2004 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  Appeal to the Board was 
perfected.  

A statement in support of claim dated July 3, 2003, but not 
received by the RO until July 14, 2003, indicates the 
veteran's desire for the RO to consider his heart condition 
and hypertension as adjunct conditions to his service-
connected anxiety disorder.  The appellant's claim, VA Form 
21-534 filed in September 2003, included a claim for accrued 
benefits, but the record does not suggest that the RO has 
considered a possible accrued benefits claim related to the 
July 2003 statement.  As such, it is REFERRED to the RO for 
appropriate action. 


FINDINGS OF FACT

1.  The veteran's death certificate lists the cause of death 
as cardiopulmonary arrest, due to or as a consequence of 
metastatic large cell cancer, due to or as a consequence of 
arteriosclerotic heart disease.  

2.  Cardiopulmonary arrest, metastatic large cell cancer, and 
arteriosclerotic heart disease were not present in service, 
are not presumptively related to service, and are not shown 
to be etiologically related to service.

3.  There is no medical evidence of record to establish an 
etiological relationship between the veteran's service-
connected anxiety reaction with tinnitus and neuropathy left 
head and face and cardiopulmonary arrest, metastatic large 
cell cancer, or arteriosclerotic heart disease.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not established.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.312 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dependency and Indemnity Compensation (DIC) may be awarded to 
a surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.5(a) (2005).

A veteran's death may be service connected if the death 
resulted from a disability incurred or aggravated in the line 
of duty in the active military, naval or air service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2005).  
The service-connected disability may be either the principal 
or a contributory cause of death.  38 C.F.R. § 3.312(a) 
(2005).  A disability is the principal cause of death if it 
was the immediate or underlying cause of death, or was 
etiologically related to the death.  38 C.F.R. § 3.312(b).  A 
disability is a contributory cause of death if it contributed 
substantially or materially to the cause of death, combined 
to cause death, aided or lent assistance to producing death.  
38 C.F.R. § 3.312(c) (2005).

Service connection will be granted if the evidence shows that 
a disease or injury resulting in current disability was 
incurred during active service or, if pre-existing, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  Service connection may be granted 
for a disability diagnosed after discharge, when all the 
evidence establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  38 
C.F.R. § 3.303(d) (2005).  Service connection may also be 
established on a presumptive basis if the veteran develops 
certain chronic diseases, to include cardiovascular-renal 
disease, to a degree of disability of 10 percent or more 
within one year of separation from service.  38 U.S.C.A. §§ 
1101, 1110, and 1112; 38 C.F.R. § 3.309(a) (2005).  

The appellant contends that the veteran's heart condition was 
related to his service-connected anxiety reaction.  She 
asserts that anxiety caused the veteran to become withdrawn 
and reclusive, which put so much stress on his heart that it 
ultimately resulted in his death.  See August 2004 Notice of 
Disagreement (NOD); January 2005 statement in support of 
claim.  

The evidence does not support granting service connection for 
the cause of the veteran's death.  The veteran died in July 
2003 at the age of 84, almost six decades after his discharge 
from active duty.  As indicated in the Death Certificate, the 
immediate cause of death was cardiopulmonary arrest, due to 
or as a consequence of metastatic large cell cancer, which 
was due to or as a consequence of arteriosclerotic heart 
disease.  In pertinent part, the veteran was service-
connected for anxiety reaction with tinnitus and neuropathy 
left head and face at the time of his death.  He was also 
service connected for residuals of left hand injury, but it 
is neither contended nor shown that this played any role in 
his death.

The veteran's service medical records do not show that he 
developed cardiopulmonary arrest, metastatic large cell 
cancer, or arteriosclerotic heart disease during active 
service.  There is also no competent evidence showing that 
any cardiovascular disease, to include cardiopulmonary arrest 
or arteriosclerotic heart disease, or any malignant tumor, to 
include metastatic large cell cancer, became manifest to a 
compensable degree within one year following discharge, as 
the earliest evidence that the veteran suffered from 
cardiovascular problems is an October 1998 VA geriatric 
primary care note that referred to history of a heart attack 
in 1975, and the earliest evidence that he suffered from 
cancer are cardiology notes dated in 2003 that refer to a 
history of colon cancer in 1997 .  See 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).  The evidence of record also fails to 
establish that the veteran's cardiopulmonary arrest, 
metastatic large cell cancer, or arteriosclerotic heart 
disease is etiologically related to events incurred during 
active service.

Appellant's contentions regarding the relationship between 
the veteran's service-connected disability and his cause of 
death have been considered.  There is no evidence of record, 
however, to establish that she has the medical expertise to 
render her statements competent.  See 38 C.F.R. § 3.159(a) 
(2005); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Nor 
is there any medical evidence of record establishing a link 
between cardiopulmonary arrest or heart disease and the 
veteran's service-connected anxiety reaction.  In fact, a 
March 2003 record from Dr. Hurwit notes that there was no 
evidence of depression, anxiety or agitation that that time, 
which was approximately three months before his death.  As 
such, there is no evidence that the service-connected 
disability was either the principal or contributory cause of 
death.  Consequently, the preponderance of the evidence is 
against the claim for service connection for the cause of the 
veteran's death.

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Prior to the rating decision from which this appeal 
originates, the appellant was advised of the necessary 
evidence to substantiate her claim; that the RO would assist 
her in obtaining additional information and evidence; and of 
the responsibilities on both her part and VA's in developing 
the claim.  See September 2003 letter.  She was later 
informed of the need to provide any evidence in her 
possession that supports the claims.  See August 2005 
Statement of the Case (SOC).  As such, VA fulfilled its 
notification duties.  Quartuccio, 16 Vet. App. at 187.  
Although VA did not provide notice as to the effective date 
of any grant of DIC benefits, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision, as the claim is being denied.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2005).  This duty has also been 
met, as the veteran's service and VA medical records have 
been associated with the claims file and the RO attempted to 
obtain relevant private medical records pursuant to 
appellant's authorization for the release of such records.  
No response was received from Dr. Evancho, Aventura Clinic, 
and Parkway; appellant informed the RO to proceed without 
information from Parkway as the veteran had not been treated 
there for his heart condition.  See January 2004 statement in 
support of claim.  The RO received information from the 
Assistant Vice Chancellor at NOVA Southeastern University 
that Southeastern Hospital had been closed, that a records 
retention company had been contracted after its closure, and 
that the RO's request for records from Southeastern Hospital 
had been forwarded to the contracted company.  See March 2004 
letter.  No response, however, was ever received.  Although 
the appellant contends in her September 2005 VA Form 9 that 
the RO's inability to acquire records from Southeastern 
Hospital indicates a failure to meet the duty to assist, she 
had been informed that even though the RO requests 
information from private facilities, it is ultimately her 
responsibility to see that VA receives the requested records.  
See September 2003 and November 2003 letters.  The RO also 
attempted to obtain records from the Social Security 
Administration, but was informed that the veteran's folder 
had been destroyed.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the appellant.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


